DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15, 18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over by Yamazaki et al (US 7,234,712) in view of Andou (US 2018/0001723) and Shibahata et al (US 5,496,055).  Yamazaki discloses:
With regard to claim 11 - A wheel suspension for motor vehicle, comprising:
a wheel mount 11 rotatably mounted around a steering axis (see figure below) for steering the motor vehicle, on which a wheel hub supporting a rim 21 of a wheel of the motor vehicle is rotatably mounted or mountable by means of a wheel bearing (not shown) around a wheel hub rotational axis (see line corresponding with Horizontal Plane in the figure below) and which has a bearing point 23 for attaching a tie rod 24 and having a first suspension arm arrangement 13 and a second suspension arm arrangement 12, which engage on the wheel mount 11 spaced apart from one another in the axial direction with respect to the steering axis for coupling the wheel mount 11 to a vehicle body of the motor vehicle, 
wherein in the installed position of the wheel suspension, a kinematic point of a tie rod bearing 18b, used for attaching the tie rod 24 to the bearing point 23, is arranged above a horizontal plane, which accommodates or intersects the wheel hub rotational axis and is arranged horizontally (see marked up Fig. below);
wherein the rim has a rim jacket 21, a first tangential plane above the horizontal plane, and a second tangential plane arranged below the horizontal plane, wherein the first and second tangential planes are arranged in parallel to the horizontal plane and abut the rim jacket, and wherein the kinematic point is arranged between the horizontal plane and the first tangential plane, the first suspension arm 13arrangement engages on the wheel mount 11 above the first tangential plane, and the second suspension arm arrangement 12 engages on the wheel mount 11 between the horizontal plane and the second tangential plane (see marked up Figure below).


    PNG
    media_image1.png
    806
    710
    media_image1.png
    Greyscale


Yamazaki fails to disclose wherein the kinematic point of the tie rod bearing is arranged in the travel direction of the motor vehicle in front of the steering axis.  As seen in the previous office action, Andou teaches the bearing point and kinematic point of the tie rod bearing as being arranged in the travel direction of the motor vehicle in front of the steering axis.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel suspension of Yamazaki with the teaching of Andou such that the kinematic point of the tie rod bearing is arranged in the travel direction of the motor vehicle in front of the steering axis to ensure less crowding of components all on one side of the wheel suspension thus keeping them from interfering from one another.
Yamazaki further fails to disclose wherein each of the first suspension arm arrangement and the second suspension arm arrangement have two two-point suspension arms forming a V-shaped orientation.  Shibahata teaches a suspension system similar to that of Yamazaki, comprising a first suspension arm arrangement having two two-point suspension arms 74F, 74R forming a V-shaped orientation and a second suspension arm arrangement have two two-point suspension arms 114F, 114R forming a V-shaped orientation, wherein each of the first suspension arm arrangement and the second suspension arm arrangement define a center of rotation and the steering axis is defined as an imaginary straight line extending through the centers of rotation (“The knuckle 4.sub.4 is vertically movably supported on the vehicle body frame B.sub.F through the pair of front and rear lower arms 11.sub.4F and 11.sub.4R and the pair of front and rear upper arms 7.sub.4F and 7.sub.4R. In such structure a straight line connecting an intersection 8.sub.4iL between the pair of front and rear lower arms 11.sub.4F and 11.sub.4R extended outwardly in the widthwide direction of the vehicle body with an intersection 8.sub.4iU between the pair of front and rear upper arms 7.sub.4F and 7.sub.4R extended outwardly in the widthwise direction of the vehicle body constitutes a phantom king pin axis K.sub.4 of the steered wheel W (see FIG. 13). This king pin axis K.sub.4 lies within a rotational plane for the steered wheel W and hence, both of the king pin offset and the king pin inclination angle of the steered wheel W are set to be zero (see FIG. 11).” – Column 10, lines 38-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension system of Yamazaki with the teaching of Shibahata such that each of the first suspension arm arrangement and the second suspension arm arrangement have two two-point suspension arms forming a V-shaped orientation to allow for more degrees of articulation. 

With regard to claim 12, Yamazaki discloses wherein the first suspension arm arrangement 13 and/or the second suspension arm arrangement 12 each have at least one individual suspension arm.

With regard to claim 13, Yamazaki discloses wherein the tie rod bearing 18b is arranged above the horizontal plane (see Fig. above). 

With regard to claim 14, Yamazaki discloses wherein the tie rod bearing 18b is used for rotatably mounting the tie rod 24 around a tie rod rotational axis, wherein the kinematic point is provided in the direction of the tie rod rotational axis within the tie rod bearing 18b (see Fig. above).

With regard to claim 15, Yamazaki discloses wherein the kinematic point is arranged between the horizontal plane and a plane parallel to the horizontal plane, which accommodates a vertex of a wheel bearing receptacle formed in the wheel mount to accommodate the wheel bearing (see the marked up figure below).

    PNG
    media_image2.png
    675
    669
    media_image2.png
    Greyscale


With regard to claim 18, Yamazaki discloses wherein the first suspension arm arrangement forms a first suspension arm plane and the second suspension arm arrangement forms a second suspension arm plane, wherein, in a top view of the rim jacket, in the axial direction with respect to the wheel hub rotational axis one of the suspension arm planes is arranged outside the rim jacket and the respective other one is arranged inside the rim jacket (see marked up figure below)

    PNG
    media_image3.png
    806
    715
    media_image3.png
    Greyscale

With regard to claim 20, Yamazaki discloses a motor vehicle having a wheel suspension wherein the wheel suspension has a wheel mount 11 rotatably mounted around a steering axis for steering the motor vehicle, on which a wheel hub supporting a rim 21 of a wheel of the motor vehicle is rotatably mounted around a wheel hub rotational axis and which has a bearing point 23 for attaching a tie rod 24, and has a first suspension arm arrangement 13 and a second suspension arm arrangement 12, which engage spaced apart from one another in the axial direction with respect to the steering axis on the wheel mount 11 for coupling the wheel mount 11 to a vehicle body of the motor vehicle, wherein in the installed position of the wheel suspension, a kinematic point of a tie rod bearing 18b used for attaching the tie rod 24 to the bearing point 23 is arranged above a horizontal plane, which accommodates or intersects the wheel hub rotational axis and is arranged horizontally;
wherein the rim has a rim jacket, a first tangential plane above the horizontal plane, and a second tangential plane arranged below the horizontal plane, wherein the first and second tangential planes are arranged in parallel to the horizontal plane and abut the rim jacket, and wherein the kinematic point is arranged between the horizontal plane and the first tangential plane, the first suspension arm arrangement engages on the wheel mount above the first tangential plane, and the second suspension arm arrangement engages on the wheel mount between the horizontal plane and the second tangential plane (see the marked up figures above).

With regard to claim 21, Yamazaki discloses wherein the tie rod bearing 18b is arranged above the horizontal plane (see Fig. 1).

With regard to claims 22 and 23, Yamazaki discloses wherein the tie rod bearing 18b is used for rotatably mounting the tie rod 24 around a tie rod rotational axis, wherein the kinematic point is provided in the direction of the tie rod rotational axis within the tie rod bearing 18b.

With regard to claims 24-26, Yamazaki discloses wherein the kinematic point is arranged between the horizontal plane and a plane parallel to the horizontal plane, which accommodates a vertex of a wheel bearing receptacle formed in the wheel mount to accommodate the wheel bearing (see the marked up figure above regarding claim 15).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15, 18, and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Yamazaki and Andou references did not alone disclose or teach the newly added limitations of each arm arrangement comprising first and second arms.  Shibahata teaches a suspension arrangement very similar to that disclosed by Yamazki, further teaching the missing claimed structure.  It would not be beyond the realm of obviousness to alter the structure of Yamazaki with the teaching of Shibahata to change the suspension arm arrangements since doing so would not alter the scope and viability of the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	October 13, 2022